United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 99-1192
                                      ___________

United States of America,                  *
                                           *
                     Appellee,             * Appeal from the United States
                                           * District Court for the District
      v.                                   * of North Dakota.
                                           *
William Jude Hart,                         *      [UNPUBLISHED]
                                           *
                     Appellant.            *
                                      ___________

                                 Submitted: December 7, 1999

                                     Filed: January 6, 2000
                                      ___________

Before HANSEN, HEANEY, and FAGG, Circuit Judges.
                            ___________

PER CURIAM.

       William Jude Hart appeals his conviction and sentence as a felon in possession
of a firearm and ammunition, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).
Hart's counsel filed a brief under Anders v. California, 386 U.S.738 (1967). We affirm.

       Having reviewed the record, we conclude the government met its burden of
proof. Specifically, Hart stipulated to his status as a convicted felon, three
eyewitnesses testified they saw him possess a gun and fire shots at an individual, and
a law enforcement official testified Hart's gun and ammunition were not manufactured
in North Dakota. See United States v. Anderson, 78 F.3d 420, 422 (8th Cir. 1996).
We also reject Hart's meritless claims pertaining to the grand jury proceedings, pretrial
publicity, judicial bias, and offers of leniency by the government in exchange for
testimony. Finally, we conclude the district court did not abuse its discretion in
departing upward based on its finding that Hart's criminal history category did not
adequately reflect the seriousness of his past criminal history or the likelihood that he
would commit other crimes. See United States v. Washington, 109 F.3d 459, 462 (8th
Cir. 1997).

       After review of counsel's Anders brief, along with our independent review
required by Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no nonfrivolous issues.
We thus affirm Hart's conviction and sentence, deny his motion to supplement the
record, and we grant counsel's motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-